                                               Case 5:18-md-02834-BLF Document 612-1 Filed 07/23/20 Page 1 of 5



                                           1   J. DAVID HADDEN (CSB No. 176148)
                                               dhadden@fenwick.com
                                           2   SAINA S. SHAMILOV (CSB No. 215636)
                                               sshamilov@fenwick.com
                                           3   MELANIE L. MAYER (admitted pro hac vice)
                                               mmayer@fenwick.com
                                           4   TODD R. GREGORIAN (CSB No. 236096)
                                               tgregorian@fenwick.com
                                           5   RAVI R. RANGANATH (CSB No. 272981)
                                               rranganath@fenwick.com
                                           6   CHIEH TUNG (CSB No. 318963)
                                               ctung@fenwick.com
                                           7   TJ Fox (CSB No. 322938)
                                               tfox@fenwick.com
                                           8   FENWICK & WEST LLP
                                               Silicon Valley Center
                                           9   801 California Street
                                               Mountain View, CA 94041
                                          10   Telephone:     650.988.8500
                                               Facsimile:     650.938.5200
                                          11
                                               Counsel for AMAZON.COM, INC.,
                                          12   and AMAZON WEB SERVICES, INC.
F ENWICK & W EST LLP




                                                                            UNITED STATES DISTRICT COURT
                       ATTORNEYS AT LAW




                                          13

                                          14                           NORTHERN DISTRICT OF CALIFORNIA

                                          15                                       SAN JOSE DIVISION

                                          16

                                          17   IN RE: PERSONAL WEB TECHNOLOGIES,               Case No.: 5:18-md-02834-BLF
                                               LLC ET AL., PATENT LITIGATION
                                          18                                                   Case No.: 5:18-cv-00767-BLF
                                               AMAZON.COM, INC., and AMAZON WEB
                                          19   SERVICES, INC.,                                 Case No.: 5:18-cv-05619-BLF

                                          20                   Plaintiffs
                                                                                               REPLY DECLARATION OF TODD R.
                                          21   PERSONALWEB TECHNOLOGIES, LLC and               GREGORIAN IN SUPPORT OF REPLY
                                               LEVEL 3 COMMUNICATIONS, LLC,                    OF AMAZON.COM, INC., AMAZON
                                          22                                                   WEB SERVICES, INC., AND TWITCH
                                                           Defendants,                         INTERACTIVE, INC. IN SUPPORT OF
                                          23   PERSONALWEB TECHNOLOGIES, LLC and               MOTION FOR ATTORNEY FEES AND
                                               LEVEL 3 COMMUNICATIONS, LLC,                    COSTS
                                          24
                                                               Counterclaimants,
                                          25         v.
                                          26   AMAZON.COM, INC., and AMAZON WEB
                                               SERVICES, INC.,
                                          27
                                                               Counterdefendants.
                                          28
                                                                                                             CASE NOS.: 5:18-md-02834-BLF,
                                                                                                                    5:18-cv-00767-BLF, and
                                               REPLY DECLARATION OF TODD GREGORIAN         1                             5:18-cv-05619-BLF
                                               Case 5:18-md-02834-BLF Document 612-1 Filed 07/23/20 Page 2 of 5



                                           1           I, Todd R. Gregorian, declare as follows:

                                           2           1.      I am counsel to Amazon.com, Inc., Amazon Web Services, Inc. (collectively,

                                           3   “Amazon”), and Twitch Interactive, Inc. (“Twitch”) in this matter. I have personal knowledge of

                                           4   the facts set forth herein.

                                           5           2.      Attached as Exhibit 1 are excerpts of the transcript of the August 22, 2019

                                           6   deposition of Kevin Bermeister.

                                           7           3.      I reviewed PersonalWeb’s opposition brief to Amazon’s and Twitch’s motion for

                                           8   attorney fees and costs, and noticed that PersonalWeb publicly filed various declarations

                                           9   describing, and exhibits containing, attorney-client privileged communications and/or attorney

                                          10   work product. See, e.g., Declaration of Kevin Bermeister (Dkt. 608-1) ¶¶ 4, 9-10, Ex. 1 (advice

                                          11   from counsel regarding the applicability of claim preclusion); Declaration of Dr. Samuel H. Russ

                                          12   (Dkt. 608-11) ¶¶ 7-30, Ex. 3 (evidence-of-use chart compiled for counsel); Declaration of Michael
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   A. Sherman (Dkt. 608-16) ¶¶ 6, 9-12, 17-18, 22 (advice concerning various topics including

                                          14   litigation settlements); Declaration of Wesley W. Monroe (Dkt. 608-6) ¶¶ 6-14, 16-21, 25-26, Ex.

                                          15   2 (legal memorandum on preclusion doctrines and the Kessler doctrine). I believe these included

                                          16   at least some documents and information called for by Amazon’s written discovery and deposition

                                          17   questioning during fact discovery.

                                          18           4.      On June 30, 2020, I sent a letter to Michael A. Sherman, lead counsel for

                                          19   PersonalWeb, outlining my concerns about PersonalWeb’s selective disclosure of privileged

                                          20   information to defend against Amazon’s fee request.          I asked PersonalWeb to produce all

                                          21   documents it possessed regarding the subjects over which it had waived privilege. A true and

                                          22   correct copy of this letter is attached as Exhibit 2.

                                          23           5.      On June 30, 2020, Mr. Sherman responded by email to advise me, while reserving

                                          24   PersonalWeb’s other rights, that my requested production date of July 7, 2020 was insufficient time

                                          25   for him to collect and produce the documents called for by the letter. I acknowledged that logistical

                                          26   challenge and requested PersonalWeb instead produce by July 14, 2020. A true and correct copy

                                          27   of this email string is attached as Exhibit 3.

                                          28
                                                                                                                     CASE NOS.: 5:18-md-02834-BLF,
                                                                                                                            5:18-cv-00767-BLF, and
                                                REPLY DECLARATION OF TODD GREGORIAN                2                             5:18-cv-05619-BLF
                                               Case 5:18-md-02834-BLF Document 612-1 Filed 07/23/20 Page 3 of 5



                                           1          6.      On July 4, 2020, Jeffrey Gersh, counsel for PersonalWeb, provided a further

                                           2   response to my original letter, in which he indicated that PersonalWeb would not undertake the

                                           3   collection I had discussed with Mr. Sherman, but instead would produce only three narrow

                                           4   categories: (1) documents to or from prior counsel Roderick Dorman regarding the application of

                                           5   claim preclusion, issue preclusion, and the Kessler doctrine to the prior Texas action against

                                           6   Amazon’s S3 (rather than, e.g., all legal advice PersonalWeb had received on these subjects); (2)

                                           7   documents concerning the specific settlement discussions described in the Sherman Declaration

                                           8   (rather than, e.g., all communications regarding settlements concerning the asserted patents, about

                                           9   which PersonalWeb claimed that on the advice of Mr. Sherman it had neither sought nor obtained

                                          10   any cost of litigation settlements (i.e. “nuisance settlements”)); and (3) pre-suit legal advice from

                                          11   fall 2017 through January 2018 from Dr. Russ, Dr. Siritzky, PatBak, and PersonalWeb’s counsel

                                          12   Mr. Sandeep Seth and Mr. Monroe. A true and correct copy of this letter is attached as Exhibit 4.
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13          7.      On July 8, I replied to Mr. Gersh, outlining my continuing concerns with

                                          14   PersonalWeb’s attempt to waive privilege selectively, and the resulting prejudice to Amazon. A

                                          15   true and correct copy of this letter is attached as Exhibit 5.

                                          16          8.      On July 10, Mr. Sherman wrote to me stating that PersonalWeb would produce only

                                          17   the narrow set of documents outlined in Mr. Gersh’s July 4 letter, and would move for a protective

                                          18   order to preclude production the other requested documents. I understood from this letter that

                                          19   PersonalWeb continued to assert attorney-client privilege and/or work product protection over

                                          20   these other requested documents. A true and correct copy of this letter is attached as Exhibit 6.

                                          21          9.      On July 13, 2020, I participated in a telephonic conference with my colleague Chieh

                                          22   Tung and PersonalWeb’s counsel Michael Sherman, Sandeep Seth, and Stanley S. Thompson, Jr.

                                          23   regarding PersonalWeb’s motion for protective order. The parties did not reach a resolution, though

                                          24   to narrow its requests, Amazon offered to forego production of all materials reflecting only legal

                                          25   advice or work product regarding patent validity, provided PersonalWeb would not treat that

                                          26   compromise as waiving Amazon’s right to seek those materials in some context other than litigation

                                          27   of the attorney fee motion.

                                          28
                                                                                                                     CASE NOS.: 5:18-md-02834-BLF,
                                                                                                                            5:18-cv-00767-BLF, and
                                                REPLY DECLARATION OF TODD GREGORIAN               3                              5:18-cv-05619-BLF
                                               Case 5:18-md-02834-BLF Document 612-1 Filed 07/23/20 Page 4 of 5



                                           1           10.       PersonalWeb made a limited production to Amazon and Twitch on July 14, 2020

                                           2   consisting of 863 documents. PersonalWeb made another production of 186 documents after

                                           3   midnight Eastern Standard Time on July 22, 2020, the day before Amazon and Twitch’s reply brief

                                           4   was due. A copy of the cover-email for this production as I received it is attached as Exhibit 7. I

                                           5   directed my team to review these productions, which they have reported appear consistent with

                                           6   PersonalWeb’s representations about the limited categories that it intended to produce. As of this

                                           7   filing, PersonalWeb has not confirmed that even its intended production is complete, nor has it

                                           8   denied that it continues to shield other requested documents behind the privilege.

                                           9           11.       Attached as Exhibit 8 is an March 15, 2019 article published in the Los Angeles

                                          10   Business Journal, titled “Law Firms Find Fit with Venture Capital Funds,” accessed on July 23,

                                          11   2020, and available at https://labusinessjournal.com/news/2019/mar/15/law-firms-find-fit-venture-

                                          12   capital-funds/.
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13           12.       Attached as Exhibit 9 is a copy of an e-mail string dated January 25, 2018 among

                                          14   Murray Markiles, Kevin Bermeister, Anthony Neumann, Michael Sherman, Jeffrey Gersh, and

                                          15   Sandy    Seth.        This   document    was   produced    by   PersonalWeb    with   Bates    Nos.

                                          16   PERSONALWEB130162-PERSONALWEB130163.

                                          17           13.       Attached as Exhibit 10 is a copy of a patent license and settlement agreement

                                          18   concerning the patents-in-suit. This document was produced by PersonalWeb with Bates Nos.

                                          19   PERSONALWEB006775–PERSONALWEB006787.

                                          20           14.       Attached as Exhibit 11 is a copy of a June 15, 2018 letter from PersonalWeb’s

                                          21   counsel to an accused infringer of the patents-in-suit. This letter was produced by PersonalWeb

                                          22   with Bates Nos. PERSONALWEB108099–PERSONALWEB108127.

                                          23           15.       Attached as Exhibit 12 is an excerpt from a report published by the Federal Trade

                                          24   Commission in October 2016 titled “Patent Assertion Entity Activity, an FTC Study.”

                                          25           16.       Attached as Exhibit 13 is a copy of a string of emails dated January 23, 2018 to

                                          26   March 9, 2018, between Sandy Seth and counsel for another accused infringer of the patents-in-

                                          27   suit. This document was produced by PersonalWeb with Bates Nos. PERSONALEB109449–

                                          28   PERSONALWEB109454.
                                                                                                                     CASE NOS.: 5:18-md-02834-BLF,
                                                                                                                            5:18-cv-00767-BLF, and
                                                REPLY DECLARATION OF TODD GREGORIAN              4                               5:18-cv-05619-BLF
                                               Case 5:18-md-02834-BLF Document 612-1 Filed 07/23/20 Page 5 of 5



                                           1          I declare under penalty of perjury under the laws of the United Sates that the foregoing is

                                           2   true and correct. Executed in Mount Desert, Maine on this 23rd of July 2020.

                                           3

                                           4

                                           5
                                                                                           Todd R. Gregorian
                                           6

                                           7

                                           8

                                           9

                                          10

                                          11

                                          12
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                                                                                   CASE NOS.: 5:18-md-02834-BLF,
                                                                                                                          5:18-cv-00767-BLF, and
                                                REPLY DECLARATION OF TODD GREGORIAN            5                               5:18-cv-05619-BLF
